Exhibit 10.28

 

INDEMNIFICATION AND LIMITATION ON LIABILITY AGREEMENT

 

This indemnification and limitation on liability agreement is made part of an
agreement, dated March 31, 2017 (which together with any renewals, modifications
or extensions thereof, is herein referred to as the "Agreement") by and between
Alvarez & Marsal North America, LLC ("A&M”) and Ignite Restaurant Group, Inc.
and its subsidiaries and affiliates and their respective assigns and successors
(jointly and severally, the “Company”), for services to be rendered to the
Company by A&M.

 

 

A.     The Company agrees to indemnify and hold harmless each of A&M, its
affiliates and their respective shareholders, members, managers, employees,
agents, representatives and subcontractors (each, an "Indemnified Party" and
collectively, the "Indemnified Parties") against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties' acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party's gross negligence or willful
misconduct. The Company also agrees that (a) no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of A&M, except to the extent
that any such liability for losses, claims, damages, liabilities or expenses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party's gross negligence or willful misconduct and (b) in no event will any
Indemnified Party have any liability to the Company for special, consequential,
incidental or exemplary damages or loss (nor any lost profits, savings or
business opportunity). The Company further agrees that it will not, without the
prior consent of an Indemnified Party, settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which such Indemnified Party seeks indemnification
hereunder (whether or not such Indemnified Party is an actual party to such
claim, action, suit or proceedings) unless such settlement, compromise or
consent includes an unconditional release of such Indemnified Party from all
liabilities arising out of such claim, action, suit or proceeding.

 

 

B.     These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to the Indemnified Parties. In the event
that, at any time whether before or after termination of the engagement or the
Agreement, as a result of or in connection with the Agreement or A&M’s and its
personnel’s role under the Agreement, A&M or any Indemnified Party is required
to produce any of its personnel (including former employees) for examination,
deposition or other written, recorded or oral presentation, or A&M or any of its
personnel (including former employees) or any other Indemnified Party is
required to produce or otherwise review, compile, submit, duplicate, search for,
organize or report on any material within such Indemnified Party’s possession or
control pursuant to a subpoena or other legal (including administrative)
process, the Company will reimburse the Indemnified Party for its out of pocket
expenses, including the reasonable fees and expenses of its counsel, and will
compensate the Indemnified Party for the time expended by its personnel based on
such personnel’s then current hourly rate.

 

 
-1-

--------------------------------------------------------------------------------

 

 

C.     If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company with reasonable promptness; provided, however,
that any failure by such Indemnified Party to notify the Company will not
relieve the Company from its obligations hereunder, except to the extent that
such failure shall have actually prejudiced the defense of such action. The
Company shall promptly pay expenses reasonably incurred by any Indemnified Party
in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in by reason of the engagement under
the Agreement, upon submission of invoices therefor, whether in advance of the
final disposition of such action, proceeding, or investigation or otherwise.
Each Indemnified Party hereby undertakes, and the Company hereby accepts its
undertaking, to repay any and all such amounts so advanced if it shall
ultimately be determined that such Indemnified Party is not entitled to be
indemnified therefor. If any such action, proceeding or investigation in which
an Indemnified Party is a party is also against the Company, the Company may, in
lieu of advancing the expenses of separate counsel for such Indemnified Party,
provide such Indemnified Party with legal representation by the same counsel who
represents the Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and the Company such counsel is unable to represent both the
Indemnified Party and the Company, then the Indemnified Party shall be entitled
to use separate counsel of its own choice, and the Company shall promptly
advance its reasonable expenses of such separate counsel upon submission of
invoices therefor. Nothing herein shall prevent an Indemnified Party from using
separate counsel of its own choice at its own expense. The Company will be
liable for any settlement of any claim against an Indemnified Party made with
the Company's written consent, which consent shall not be unreasonably withheld.

 

 

D.     In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, in connection with the statements, acts or omissions which
resulted in the losses, claims, damages, liabilities and costs giving rise to
the indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties'
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

 

 
-2-

--------------------------------------------------------------------------------

 

  

E.     In the event the Company and A&M seek judicial approval for the
assumption of the Agreement or authorization to enter into a new engagement
agreement pursuant to either of which A&M would continue to be engaged by the
Company, the Company shall promptly pay expenses reasonably incurred by the
Indemnified Parties, including attorneys' fees and expenses, in connection with
any motion, action or claim made either in support of or in opposition to any
such retention or authorization, whether in advance of or following any judicial
disposition of such motion, action or claim, promptly upon submission of
invoices therefor and regardless of whether such retention or authorization is
approved by any court. The Company will also promptly pay the Indemnified
Parties for any expenses reasonably incurred by them, including attorneys' fees
and expenses, in seeking payment of all amounts owed it under the Agreement (or
any new engagement agreement) whether through submission of a fee application or
in any other manner, without offset, recoupment or counterclaim, whether as a
secured claim, an administrative expense claim, an unsecured claim, a
prepetition claim or a postpetition claim.

 

 

F.     Neither termination of the Agreement nor termination of A&M's engagement
nor the filing of a petition under Chapter 7 or 11 of the United States
Bankruptcy Code (nor the conversion of an existing case to one under a different
chapter) shall affect these indemnification provisions, which shall hereafter
remain operative and in full force and effect.

 

 

G.     The rights provided herein shall not be deemed exclusive of any other
rights to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of the Company, any other agreements, any vote of
stockholders or disinterested directors of the Company, any applicable law or
otherwise.

 

 

Ignite Restaurant Group, Inc.

 

 

 

 

 

By:            /s/ Ann Iverson                              

    

         Ann Iverson   

         Board of Directors – Member     

ALVAREZ & MARSAL NORTH AMERICA, LLC

 

 

 

 

 

By:             /s/ Jonathan Tibus                          

     

                  Jonathan Tibus

                  Managing Director

                           

               

 

-3-